Debtor 1               ___ _______ _____        _________          ___________________________                 _


Debtor 2               _______     ____________          _______________                           _           _
(Spouse, if filing)

                                            :




                                410S1



                                                                                                                           See Bankruptcy Rule 3002.1.




                                                                                                       Must be at least 21 days after date
                                                                                                       of this notice                               _____________



                                                                                                       Principal, interest, and escrow, if any     $____________
                       of any number you use to
                                                                   ____ ____ ____ ____




              No




             No
             Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not




                                                                 $ ______________              _                                                 $ ___________     ____




                No
                Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                 (Court approval may be required before the payment change can take effect.)




 Official Form 410S1                                                                                                                                             page 1

            17-40615-tnap                   Doc          FILED 05/20/20                  ENTERED 05/20/20 09:42:23                           Page 1 of 7
       Debtor 1       _____        _________________________________________________                 Case number   (    ) ______________________
                      First Name          Middle Name         Last Name




 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.




         I am the creditor.

         I am the creditor’s authorized agent.




       /s/Stacy L. Williams                                                                      05/20/2020

       Signature




 Print: Williams, Stacy L.                                                                 Vice President Loan Documenation
         First Name                 Middle Name               Last Name



 Company Wells Fargo Bank, N.A.
         _ ____________________ ____________________________________

 Address     MAC N9286-01Y
             ___________________________ _________            ______      ______________
             Number                     Street

             1000 Blue Gentian Road


              Eagan                                   MN      55121-7700
                 _______________________________________________         __
               City                                              State         ZIP Code



                      800-274-7025                                                         NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone




Official Form 410S1                                                                                                                                page


        17-40615-tnap                     Doc           FILED 05/20/20          ENTERED 05/20/20 09:42:23                         Page 2 of 7
                     UNITED STATES BANKRUPTCY COURT
                                                        Northern District of Ohio


                                                     Chapter 13 No. 1740615
                                                     Judge: RUSS KENDIG

In re:
Josh Lee Young
                                          Debtor s

                                          CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 21, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:
                                    Josh Lee Young
                                    370 Summer

                                    Leetonia OH 44431




                                    N/A




Debtor’s Attorney:
                                    Robert A. Ciotola

                                    3701 Boardman Canfield Road Unit 1

                                    Canfield OH 44406




                                    N/A




Trustee:
                                    Michael A. Gallo

                                    5048 Belmont Avenue

                                    Youngstown OH 44505

                                                          /s/Stacy L. Williams
                                                           Vice President Loan Documenation
                                                           Wells Fargo Bank, N.A.
           17-40615-tnap       Doc        FILED 05/20/20            ENTERED 05/20/20 09:42:23              Page 3 of 7
17-40615-tnap   Doc   FILED 05/20/20   ENTERED 05/20/20 09:42:23   Page 4 of 7
17-40615-tnap   Doc   FILED 05/20/20   ENTERED 05/20/20 09:42:23   Page 5 of 7
17-40615-tnap   Doc   FILED 05/20/20   ENTERED 05/20/20 09:42:23   Page 6 of 7
17-40615-tnap   Doc   FILED 05/20/20   ENTERED 05/20/20 09:42:23   Page 7 of 7
